43 Our job is to be the best Investor Presentation 44 This presentation contains “forward-looking statements” within the meaning ofthe federal securities laws. These statements reflect management’s current viewswith respect to future events and are subject to risk and uncertainties. We notethat a variety of factors and uncertainties could cause our actual results to differsignificantly from the results discussed in the forward-looking statements.Factors and uncertainties that might cause such differences include, but are notlimited to: general economic, market, or business conditions; the opportunities(or lack thereof) that may be presented to us and that we may pursue;fluctuations in costs and expenses including the costs of raw materials,purchased energy, and freight; changes in interest rates; current conditions infinancial markets could adversely affect our ability to finance our operations;demand for new housing; accuracy of accounting assumptions related toimpaired assets, pension and postretirement costs, contingency reserves, andincome taxes; competitive actions by other companies; changes in laws orregulations; our ability to execute certain strategic and business improvementinitiatives; the accuracy of certain judgments and estimates concerning theintegration of acquired operations; and other factors, many of which are beyondour control. This presentation includes non-GAAP financial measures.The requiredreconciliations to GAAP financial measures are included on our website,www.templeinland.com. Forward Looking Statements 45 Create Superior and Sustainable Value •Maximize ROI •Profitably grow our business 46 2009
